DETAILED ACTION
This is a non-final office action on the merits. The U.S. Patent and Trademark Office (the Office) has received claim 1 in application number 17/253,049.  Claim 1 is pending and has been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. When considering subject matter eligibility under 35 U.S.C. § 101, there are multiple steps that may need to be assessed. First, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined in step 2A prong 1 whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). If the claim is directed toward a judicial exception, it must then be determined in step 2A prong 2 whether the 

In the instant case, Claim 1 is directed toward a method (process).  Thus, Claim 1 falls within one of the four statutory categories as required by step 1. Nevertheless, the claims are directed toward the judicial exception of an abstract idea in step 2A prong 1.

Independent Claim 1 recites as follows:

Regarding Claim 1:
A method of improving complexity of a mechanical equipment maintenance system, comprising steps of: 
selecting motion pairs from a mechanical equipment: 
selecting motion pairs from a mechanical equipment to be tested; 

 obtaining a residual life time period delta.t.sub.sample1 of a single motion pair according to physical changes:
  
    PNG
    media_image1.png
    15
    330
    media_image1.png
    Greyscale
 
where 
tymin1 represents an initial moment when a physical change of the motion pairs starts; 
tymax1 represents a final moment when a physical change of the motion pairs is finished; 
the initial moment of the change, tymin1, refers to a first moment of warning when recent physical change samples y.sub.sample of the motion pairs reach an upper threshold value y.sub.1min of confidence coefficient, wherein the upper threshold value y.sub.1min is obtained by the following formula: 
 
    PNG
    media_image2.png
    17
    343
    media_image2.png
    Greyscale
 
where 
y.mean.sub.sample  represents an average value of physical change data samples y.sub.sample of the motion pairs; 
sigma.sub.sample represents a standard deviation of standard normal distribution of the physical change data samples y.sub.sample of the motion pairs; 
k represents a coefficient of standard deviation of standard normal distribution, the value of which ranges from 1 to 6;

 the final moment of the change, tymax1, refers to a second moment of warning when recent physical change samples y.sub.sample of the motion pairs, which generate a first warning, reach a design extremum y2max of physical changes of the motion pairs; 

the physical changes refer to change of temperature, current, vibration and stress or strain, 

wherein the approach of twice warning at both the initial moment of change and the final moment of change of the motion pairs is adopted, 15avoiding incidents caused by two insoluble alarm risks, i.e. false alarm and alarm missing; 

obtaining a residual life time period delta.t.sub.sample.i of motion pairs in a sample group by calculation of the residual life time period Atsampie1 of the motion pairs:  

    PNG
    media_image3.png
    15
    319
    media_image3.png
    Greyscale
 
where
tymini represents an initial moment when physical changes of the motion pairs in the sample group start; 
tymaxi represents a final moment when physical changes of the motion pairs in the sample group are finished; 

obtaining a safety residual life time period t.sub.o1 of all warning motion pairs by calculation of confidence coefficient of the sample group delta.t.sub.sample.i: 

 
    PNG
    media_image4.png
    120
    277
    media_image4.png
    Greyscale
 

Where 
t.mean.sub.o2  represents an average value of residual life of warning motion pairs in the sample group; 
n represents a capacity of the sample group and is a natural number; 
.sigma. represents a standard deviation of standard normal distribution of the sample group; 



calculating the number of sensing nodes m.sub.max falling within the safety residual life time period t.sub.o1 of the warning motion pairs according to step 4), and conducting a simple matching where the number of warning motion pairs and the number of sensing nodes are in one to one correspondence only: 
the number of sensing nodes mmax is calculated by a following formula:

  
    PNG
    media_image5.png
    80
    368
    media_image5.png
    Greyscale
 

    PNG
    media_image6.png
    173
    368
    media_image6.png
    Greyscale


16where n.sub.total represents the number of selected motion pairs on the mechanical equipment to be tested; 
Tupper external represents a defect probability density of a portion drifting beyond an upper specification limit when an actual specification center does not coincide with a drift center, i.e. defect probability density falling within the safety residual life t.sub.o1 of the warning motion pairs; 
Tinternal represents a defect probability density in a specification area of standard normal distribution; 
t.sub.gamma represents a probability density of original alarms outside the specification area; 
t.sub.alpha represents a probability density of false alarm errors, also known as an error of type I; 
t.sub.beta represents probability density of alarm missing errors, also known as an error of type II; 
Cp represents a process capability index, a value of which generally ranges from 1.33<=Cp<= 1.67; 
Z.sub.standard represents an independent variable of a probability density function of standard normal distribution;

6) calculating a standard repository distance of spare parts S.sub.standard falling within the safety residual life time period t.sub.01 of the warning motion pairs according to step 4): 

S.sub.standard = S.mean.sub.sample – k x.sigma.sub.sample     (13)

    PNG
    media_image7.png
    114
    365
    media_image7.png
    Greyscale


17where 
S.sub.sample represents a repository distance between defective parts and spare parts falling within the safety residual life time period t.sub.o1 of the warning motion pairs, also known as a repository distance of spare parts; 
t.sub.sample represents a statistical sample of transportation period of the spare parts falling within the safety residual life time period t.sub.o1 of the warning motion pairs; 
v.sub.mt represents an average speed of mixed transportation of the spare parts falling within the safety residual life time period t.sub.o1 of the warning motion pairs; 
S.mean.sub.sample represents an average value of the repository distances of the spare parts falling within the safety residual life time period t.sub.o1 of the warning motion pairs; 
sigma.sub.sample represents a standard deviation of standard normal distribution of a sample group for the repository distances of the spare parts falling within the safety residual life time period t.sub.o1 of the warning motion pairs; 
the repository distance of the spare parts S.sub.actual is made smaller than or equal to the standard repository distance S.sub.standard, so as to realize an optimization in which burden of original design is alleviated and redesign is simplified.

The bold language above corresponds to the abstract ideas recited in Claim 1.  As the bold language above demonstrates, Claim 1 is directed toward using statistical equations to determine how long after a first failure signal a second catastrophic failure will occur.  This is an abstract idea in the category of Mathematical Concepts including mathematical relationships, mathematical formula and mathematical calculations. See 84 Fed. Reg. (4) at 52. 
Finding the claims to be directed toward an abstract idea, however, is not the end of the inquiry. Rather, the next step is to determine whether the judicial exception is integrated into a 

Applying these considerations to the claims in the instant application, the claims do not integrate the judicial exception into a practical application. Applicant recites statistical formulas that are part of the abstract idea of determining how long after a first failure signal a second catastrophic failure will occur. Estimating how long a broken machine can passably perform its function based on historical observations of the behavior of other similar machines has been done by humans since the earliest machines and likely before that with respect to farm animals. Using basic statistical equations such as mean and standard deviation is old and well known to 
If the claims are not integrated into a judicial exception, the Examiner must consider whether there is “significantly more” recited in the claim in step 2B. See 84 Fed. Reg. (4) at 56; see also MPEP § 2106.05. There is nothing unconventional or inventive in Applicant’s claims for the purpose of analysis under step 2B, e.g., any combination of elements that provide an advance over any technological state of the art. Rather, as noted above, Applicant recites an abstract mathematical concept and does not claim any hardware or specific software (algorithm) that provides or achieves the steps of the invention. Thus, Applicant’s claims merely recite an abstract idea and fails to provide “significantly more” than the abstract idea. 
Therefore, Claim 1 is directed to non-statutory subject matter and are rejected as ineligible subject matter under 35 U.S.C. § 101.


Claim Rejections – Prior Art

After a diligent search Examiner was unable to find prior art that teaches all of the elements of Claim 1.  Examiner cannot find a combination of references that renders obvious the method used in independent Claim 1 as read in light of the claim as a whole. Examiner would like to point out the following references: 

U.S. Patent Publication 2018/0336534 (Do-Hyun Kim) [see 0021 and Fig 4B], 
U.S. Patent Publication 2017/0074921 (Shiori Uota et. al) [see 0011-0012],
U.S. Patent Publication 2016/0266006 (Marvin McKimpson et. al.) [see 0009, 0038] 
U.S. Patent 8,346,507 (Prakash Shahi et. al.) [see Claims 1 and 2] and
U.S. Patents 10,152,834 and 10,026,241 (Chaitanya Sankavaram et. al.) 
[see Col 8, lines 19-41 in both]



Further, the NPL “Health Condition and Residual Life of Deteriorating Technical Systems”, doctorial Thesis of Rune Reinertsen, Published 1997, available at https://www.osti.gov/etdeweb/servlets/purl/328120, teaches residual life of a mechanical system and using statistical system degradation models to reduce the number of inspections (similar to reducing the number of sensors).

Examiner did not find other references that in combination with the references recited above would teach Applicant’s Claim 1.  Thus, if the § 101 rejection were overcome, the claims would be allowable over the prior art.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan C Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.B./Examiner, Art Unit 3687                                                                                                                                                                                                        
/JAN P MINCARELLI/Primary Examiner, Art Unit 3627